Slip Op. 06-68

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FORMER EMPLOYEES OF LANDS’ END          :
BUSINESS OUTFITTERS,                    :
                                        :
                    Plaintiffs,         :
                                        :     Court No. 05-00517
               v.                       :
                                        :
UNITED STATES SECRETARY OF LABOR,       :
                                        :
                    Defendant.          :
________________________________________:

                             JUDGMENT

     On March 3, 2005, a petition for trade adjustment assistance
(“TAA”) and alternative trade adjustment assistance (“ATAA”)
benefits was filed on behalf of the Former Employees of Lands’ End
Business Outfitters (“Plaintiffs”).     On March 25, 2005, Labor
issued a negative determination regarding Plaintiffs’ eligibility
for TAA and ATAA benefits. On April 24, 2005, Plaintiffs filed a
request for administrative reconsideration with the United States
Department of Labor (“Labor”).       A negative determination on
reconsideration was then issued by Labor on July 28, 2005. See
Notice of Negative Determination, Lands’ End, a Subsidiary of Sears
Roebuck   and   Company,  Business   Outfitters   CAD   Operations,
Dodgeville, Wisconsin, (“Negative Determination”) TA-W-56,688
(Dep’t Labor July 28, 2005) published at 70 Fed. Reg. 46,190 (Dep’t
Labor Aug. 9, 2005). In its Negative Determination, Labor found
that Plaintiffs did not produce an article within the meaning of
Section 222 of the Trade Act of 1974,as amended 19 U.S.C. § 2272
(West Supp. 2004). Plaintiffs then filed a summons and complaint
with the Court appearing pro se on September 14, 2005. On December
7, 2005, the Court granted Labor’s consent motion for voluntary
remand.   On March 24, 2006, Labor filed its Notice of Revised
Determination on Remand, Lands’ End, a Subsidiary of Sears Roebuck
and Company, Business Outfitters CAD Operations, Dodgeville,
Wisconsin, (“Remand Determination”), TA-W-56,688 (Dep’t Labor March
24, 2006) published at 71 Fed. Reg. 18,357 (Dep’t Labor Apr. 11,
2006).

     In its Remand Determination, Labor stated that it had revised
it policy “to acknowledge that, at least in the context of this
Court No. 05-00517                                          Page 2


case, there are tangible and intangible articles . . ..” Remand
Determination, 71 Fed. Reg. at 18,357.      Labor determined   that
Plaintiffs produced an intangible article (digitized embroidery
designs) that would have been considered an article if it was
“embodied in a physical medium[.]” Id. at 18,357. Labor further
determined that “employment at the subject facility declined during
the relevant period; that the workers’ firm shifted digitized
embroidery design production abroad; and that the workers’ firm
increased imports of articles like or directly competitive with the
digitized embroidery designs produced at the subject facility.”
Id. Labor therefore certified Plaintiffs as being eligible for
both TAA and ATAA benefits.

     Upon consideration of Labor’s Remand Determination, and other
papers and proceedings filed herein; it is hereby

     ORDERED that Labor’s decision to certify Plaintiffs to receive
TAA and ATAA benefits is supported by substantial evidence and is
otherwise in accordance with law; and it is further

     ORDERED that Labor’s Remand Determination filed on March 24,
2006, is affirmed; and it is further

     ORDERED that this case is dismissed.




                                       /s/ Nicholas Tsoucalas
                                           NICHOLAS TSOUCALAS
                                              SENIOR JUDGE


Dated:    May 9, 2006
          New York, New York